Sappi Limited Corporate Accounting (Reg. no 1936/008963/06) PO Box 31560 2017 Braamfontein South Africa Tel + 27 (0)11 407 8111 Fax +27 (0)11 403 8854 Mr. Craig Wilson United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 United States of America 29 October 2007 Form 20-F, for the fiscal year ended October 1, 2006, Filed December 15, 2006 Form 6-K, filed August 8, 2006 File No. 1-14872 Response to the Securities and Exchange Commission letter dated September 27, 2007 Dear Mr. Wilson: We, Sappi Limited, a company incorporated under the laws of the Republic of South Africa (the “Company”), have set forth below the Company’s responses to the comments received from the Staff of the Securities and Exchange Commission (the “SEC”) in its letter dated September 27, 2007, with respect to the Company’s Form 20-F for the fiscal year ended October 1, 2006 and the Company’s Form 6-K, filed August8, 2006.The numbered paragraphs set forth below correspond to the numbered paragraphs in the SEC staff comment letter.We wish to take this opportunity to thank you for these very helpful comments.We are always trying to improve our disclosure and your comments have identified a number of areas in which we can provide clearer disclosure. Because our fiscal year ended in September 2007, we are in a process of preparing our annual report and Form 20F for distribution in early December. We would like to resolve all comments in time to incorporate any disclosure improvements in these documents. Toward that end we would greatly appreciate your cooperation in expediting completion of the comment process. Directors: E van As (Chairman), R J Boëttger (Chief Executive Officer), D C Brink, Prof M Feldberg (USA), J E Healey (USA), Dr D Konar, H C Mamsch (Germany), Mr J D McKenzie, Mrs K R Osar (USA), Mrs B Radebe, Sir A N R Rudd (UK), Dr F A Sonn, M R Thompson Secretaries: Sappi Management Services (Pty) Ltd (Reg. No. 1989/001134/07) Comment No. 1 SEC Staff Comments Form 20-F for the Fiscal Year ended October 1, 2006 Item 3A - Key Information – Selected Financial Data, page 1 1. We note from your disclosures in footnote 2 to your Selected Financial Data and from Note 35 to your financial statements that you adopted SFAS 123R at the beginning of fiscal year 2006 using the modified retrospective method. As this modified retrospective method effectively restates your previously reported US GAAP financial statements back to fiscal year 2000, please tell us what consideration you gave to restating the US GAAP income statement and balance sheet data for all years presented here to show the effects of the fair value method under SFAS 123R. Company’s Response to Comment 1 In the application of the modified retrospective method we only adjusted the 2006 and 2005 figures because of the transition to IFRS.We will restate our historical US GAAP Selected Financial Data for 2003 and 2004 in our 2007 Form 20-F filing, which will be issued in December 2007. The impact on US GAAP net profit is as follows: 2004 2003 2002 Net profit- previously reported 46 148 237 Net profit - restated 41 142 232 The US GAAP earnings per share and US GAAP EBITDA for these years will also be restated. There is no impact on the historical US GAAP shareholders equity as the expenses are recognised in the income statement (ultimately equity) with the corresponding credit being recognised in equity.Therefore the net equity impact is zero. Comment No. 2 SEC Staff Comments 2. Please refer to your reconciliation of EBITDA to net loss or profit on page 3. We note that the amounts of depreciation and amortization and net finance costs differ under IFRS and US GAAP. Please tell us where these differences are presented in your tabular reconciliation of net loss to US GAAP within Note 35 to your financial statements. In this regard, based on your narrative explanation of the reconciling items in Note 35, it is unclear to us which reconciling items increase or decrease your depreciation and amortization or net finance costs. Also tell us what consideration you gave to expanding your description of the reconciling items in Note 35 to clarify this matter to your readers. Page 2 of 40 Company’s Response to Comment 2 The differences between depreciation and amortisation under IFRS and US GAAP described in Note 35 are found in (b) business combinations; (c) pre-commissioning expenses capitalised on capital projects and (e) sale and leaseback transactions. The differences between net finance costs under IFRS and US GAAP described in Note 35 are found in (g)plantations; (m) derecognition of financial assets and (k) fair value hedge accounting. The higher depreciation charge under IFRS is due to the following factors: · In the accounting for business combinations, the history of the applicable frameworks in accordance with which we have reported, are set out below:- o SA GAAP initially did not include a statement on business combinations; therefore SA GAAP did not prescribe a method for accounting for the fair value of assets, treatment of goodwill or purchase consideration on acquisition date. This resulted in amounts in excess of the carrying value of assets at acquisition date being capitalized to the cost of the assets, and not goodwill. o The standard setter then issued a South African statement of GAAP that required all assets and liabilities to be fair valued on acquisition date. The excess of the consideration paid over the fair value of the assets and liabilities was required to be recognized as goodwill. This goodwill was then required to be amortized through the income statement over its expected useful life. o We then transitioned from SA GAAP to IFRS effective for our first year ending September 30, 2006 with the comparative for 2005 requiring to be restated. Our effective date of IFRS adoption was October 1, 2004.In terms of IFRS 3, which prescribes accounting treatment relating to business combinations, goodwill was no longer required to be amortized through the income statement. The transitional provisions of IFRS 3 did not permit goodwill that had previously been amortized to be re-instated. The carrying value of goodwill at the time of transition to IFRS 3 was however subject to an annual impairment review thereafter. o It is as a result of the above history of SA GAAP and the subsequent transition from SA GAAP to IFRS that depreciation under IFRS is higher when compared to that recognized for US GAAP. Property, plant and equipment under IFRS include the amounts that were capitalized to the cost of the assets when SA GAAP did not prescribe a method of accounting for the fair value of assets, treatment of goodwill or purchase consideration on acquisition date. This capitalization was not done under US GAAP. · Pre-commissioning expenses (c) previously capitalised to the cost of an item under property, plant and equipment for IFRS were expensed to align the IFRS accounting with US GAAP.This resulted in a higher depreciation charge under IFRS than for US GAAP. · Sale and leaseback (e) resulted in lower depreciation under IFRS than for US GAAP. This is due to the profit on the sale and finance leaseback transaction under US GAAP being capitalised to the asset and being recorded in deferred income. Both the profit capitalised to the asset and the deferred income are written off to the income statement over the lease term of the asset. Page 3 of 40 The higher net finance cost under IFRS is due to the following factors: · Under IFRS, finance charges incurred in relation to plantations are not capitalised to plantations because plantations are recognised at fair value. Under US GAAP finance charges are capitalised to plantations · The derecognition of financial assets (receivables) (m) has resulted in a lower net finance cost under US GAAP than for IFRS.This is because financial assets which have been recorded on the balance sheet under IFRS with the related financing charge recorded in finance costs in the income statement are required to be recognised off balance sheet under US GAAP with the related financing charge recorded in selling, general and administration costs in the income statement. The derecognition of financial assets (receivables) is further discussed in our response to comment 13. · Fair value hedge accounting (k) has resulted in a lower net finance cost under IFRS than for US GAAP due to the ability under IFRS to hedge only a part of the term of a hedged item, which is rare under US GAAP. We will provide more detailed explanations of specific reconciling items in future filings to further clarify this for our readers. Comment No. 3 SEC Staff Comments Item 5-Operating and Financial Review and Prospects Contractual Obligation, page 72 3. Your presentation of long-term debt does not appear to include the related contractual obligation for interest payments. Tell us what consideration you gave to disclosing your obligation for this interest, either within your contractual obligation table or in the narrative discussion immediately below this table. As certain of your interest obligations are variable, you should also disclose the assumptions used to calculate your interest obligations, such as use of the interest rate in effect at the latest year end. Refer to footnote 46 to Release 33-8350, “Commission Guidance Regarding Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Company’s Response to Comment 3 Footnote 46 to Release 33-8350 states “… that cash requirements for items such as interest … may not be included in the tabular disclosure, but should be discussed if material.”Interest was therefore not included in the tabular disclosure. Page 4 of 40 The disclosure of interest commitments is cross referenced, in footnote 1 on page 72, to note 21 on pages F-63 to F-69.Note 21 provides extensive details on interest.In note 21 the specific debt where fixed rate interest has been swapped into variable rate interest has been indicated per major debt instrument.In the financial instrument note 31 on pages F91 to F94 further extensive disclosures are made relating to interest. We believe that providing the cross reference to note 21 in the footnotes to the tabular disclosure was sufficient to comply with the Release 33-8350 requirements. Notwithstanding the requirements of Release 33-8350, in future filings we will provide the details of our contractual obligation for interest payments in the contractual obligation table. Comment No. 4 SEC Staff Comments 4. Please tell us what consideration you gave to including your contracted capital commitments in your contractual obligations table. We note your disclosure in Note 26 to your financial statements. Company’s Response to Comment 4 Having reviewed the contractual obligations table again, we note your comments and undertake to prospectively include the “contracted but not provided for” commitments in note 26 in the contractual obligations table in Item 5. Comment No. 5 SEC Staff Comments Critical Accounting Policies and Estimates - Plantations, page 78 5. We read that the fair value of immature timber is the discounted value of the expected delivered market price for estimated timber volumes less cost of delivery and estimated maintenance costs up to when the timber becomes useable by your mills. Please tell us, and consider disclosing, more information about these assumptions. Specifically, how do you determine the expected delivered market price for timber? Is it the current market price, or do you make adjustments to the current price such as expected increases? If you make adjustments, what is your basis for those adjustments? Similarly, how do you determine the future cost of delivery and future maintenance costs? We believe this additional information would provide useful insight to your readers surrounding the variability of your estimates. Page 5 of 40 Company’s Response to Comment 5 a. Assumptions regarding immature timber The age threshold used for quantifying immature timber is dependent on the rotation period of the specific timber genus. In the southern African region softwood less than eight years and hardwood less than five years is classified as immature timber as per Note 2.2.14 on page F-24. Paragraph 20 of IAS 41 (Agriculture) requires that where biological assets in their current condition do not have an attributable market price, the present value of the net cash flows be applied to these assets.The value of immature timber is calculated as the present value of future revenues from the timber less the present value of future costs to maintain the plantations and deliver the timber to the mills. The volume used is the expected volume of the immature timber at maturity. An estimation of the average current delivery and maintenance costs is necessary given the expansive area over which the plantation activities are conducted. We believe the quoted accounting policy adequately describes the method used in determining the quoted carrying value on a cost per tonne basis.However we will disclose more information about these assumptions in future filings. b. Determination of expected delivered market price We will also tie together disclosure elsewhere in the Form 20F and note that, given the cyclical nature of the industry, market prices may be significantly different by the time the trees are harvested. Thus the current actual market prices are inherently different from the expected delivered market price for timber. The market price applied is the current ruling market price for the equivalent tree specie, based on its estimated volume measurement at the reporting date.No adjustments are made, either for future price increases, or for future cost impacts, since fair value as defined in IAS 41 implies referral to a market price at a point in time, given that the definition refers to exchange between willing parties (in an arm’s length transaction). We will prospectively enhance our disclosures to describe that the fair value is based on unadjusted current market prices. Comment No. 6 SEC Staff Comments Item I5A - Disclosure Controls and Procedures, page 126 6. We read that your Chief Executive Officer and your Chief Financial Officer concluded that your disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed in the reports you file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. Please confirm to us, and disclose in future filings, that this information is also accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Refer to the definition of disclosure controls and procedures in Rule 13(a)-l5 (e) of the Exchange Act. Alternatively, your officers may conclude in future filings that the Group’s disclosure controls and procedures are “effective” or “ineffective” without defining disclosure controls and procedures. Page 6 of 40 Company’s Response to Comment 6 We acknowledge that, pursuant to Rule 13(a)-15(e),disclosure controls and procedures are stated to “include, without limitation,”procedures designed to ensure that information is accumulated and communicated to the company’s management, including its principal executive and principal financial officers, as appropriate, to allow timely decisions regarding disclosure.We interpret this to mean that such accumulation and communication procedures are a necessary subset of disclosure controls.We further understand Item 15 of Form 20-F to require a statement as to the effectiveness of disclosure controls and procedures, taken as a whole, but not separate statements as to the effectiveness of any particular control, procedure or subset of controls and procedures. Accordingly, we respectfully maintain that the wording of our disclosure under Item 15 satisfies the requirements of Item 15 because it addresses the effectiveness of disclosure controls and procedures as broadly defined in the first sentence of Rule 13(a)-15(e).This is consistent with the Item 15 disclosure that we and many other issuers have been providing since Item 15 was adopted. Comment No. 7 SEC Staff Comments Item 18 - Financial Statements Group Cash Flow Statement, page F-5 7. We note that your cash utilized in investing activities includes a line item titled “Increase in post-employment benefits.” Please explain to us what this line item represents, and tell us how you determined it was appropriate under lAS 7 to classify this item as an investing activity. Also tell us what consideration you gave to whether these payments are effectively cash payments made to and on behalf of your employees as contemplated by paragraph 14(d) of lAS 7. Page 7 of 40 Company’s Response to Comment 7 The line item “Increase in post-employment benefits” in the group cash flow statement represents the company contributions made in respect of the group’s funded defined benefit plans. In classifying these amounts as an investing activity, the Company considered the following factors: · The Company is aware that for the purposes of US GAAP and the application of SFAS 95, the SEC staff takes the view in its March 4, 2005, revision of Current Accounting and Disclosure Issues in the Division of Corporation Finance, that such cash flows should be classified as an operating cash flow because they are thought to relate to employee compensation. · However, the Company is not aware of any authoritative guidance in relation to the treatment of such payments under IAS 7. The payments are not made to employees and are not made on behalf of employees, as envisaged in paragraph 14(d) of IAS 7. · At this stage in its funding of the defined benefit arrangements, the payments are made to fund investments by the plans mainly in bonds and equities the return on which is used to fund the group’s obligations under the defined benefit plans. The Company therefore believes that at present it is appropriate to reflect the outflow as an investing activity. Comment No. 8 SEC Staff Comments 8. Please explain to us how cash changes in your derivative financial instruments are classified on your cash flow statement and how you determined such classification was appropriate under lAS 7. Your response should refer to your derivative disclosures in Note 31 and clarify which derivatives had cash changes. Refer to the last sentence of paragraph 16 of IAS 7. Company’s Response to Comment 8 All derivative financial instruments reported in the group balance sheet under current and non-current assets and liabilities respectively (see F-4) as per 30 September 2006, for which detailed disclosures have been supplied under note 31.2/3/4 (F-91 to F-94), relate to non-matured derivative instruments which represent the unrealized fair value adjustments as at the balance sheet date. All derivative financial instruments are taken out as a hedge of an identifiable position (paragraph 16 of IAS 7). Consequently, the cash flows of the derivative financial instruments follow the cash flow of the position being hedged. Only the current asset derivatives and the current liability derivatives (foreign currency forward exchange contracts and interest rate currency swaps) had cash flows during the year under review upon the realization of certain cash flows included in the underlying hedged position. These realized cash flows have been classified under operating activities on the cash flow statement. No cash flows were recorded through investing activities or financing activities. Page 8 of 40 Comment No. 9 SEC Staff Comments Note 2.2.14 – Plantations, page F-24 9. We note your disclosures here and in Note 11 and have the following comments: • Please tell us what consideration you gave to separately quantifying immature timber and mature timber, as we believe this would assist your readers in assessing the variability of this asset amount. Refer to paragraph 43 of lAS 41. • Please tell us where you have disclosed the information indicated in paragraph 46(b) (ii) of lAS 41. Based on your disclosures in Note 11, we assume you might present this information in terms of hectares or in terms of tons of timber. • Please tell us, and tell us what consideration you gave to disclosing, your accounting policy for carrying and reforestation costs such as interest, taxes, site preparation, planting, fertilization, herbicide application and thinning. In this regard, we read in Note 4.1 that cost of sales includes silviculture costs, but it is unclear to us what costs are captured as silviculture costs and how they are expensed. • We read at the bottom of page F-24 that at the time a tree is felled, it is taken out of plantations and accounted for under inventory. Please confirm to us, if true, that this statement indicates that fellings are reclassified from plantations to inventory on your balance sheet. If our understanding of your disclosure is correct, please explain to us when and how these fellings are recorded in cost of sales. In this regard, based on your disclosures in Note 4.1 and Note 11, it appears that when fellings are taken out of your plantations asset they are charged to cost of sales as part of the line item “Fair value adjustment on plantations” seen in Note 4.1. However, we read on page F-28 that when inventories are sold the carrying amount is recognized as part of cost of sales, which we assume is represented in Note 4.1 by the line item “Raw materials, energy and other direct input costs.” It is unclear to us which line item in the detail of cost of sales seen in Note 4.1 contains these fellings. Also tell us how you would consider clarifying this matter in your filing. Company’s Response to Comment 9 a.Quantification of immature timber The age threshold used for quantifying immature timber is dependent on the rotation period of the specific timber genus. In the southern African region softwood less than eight years and hardwood less than five years is classified as immature timber as per Note 2.2.14 on page F-24. Page 9 of 40 Page 79 of the Form 20F includes the respective age threshold used for quantifying immature hardwood and softwood timber, as well as the fact that management focuses close attention to good husbandry techniques, which include ensuring that the rotation of the plantations is met with adequate planting activities for future harvesting. Notwithstanding the fact that IAS 41 paragraph 43 encourages the separate quantification of mature and immature biological assets, we believe that the disclosures already presented are adequate. b.Disclosure of information indicated in paragraph 46(b) (ii) of IAS 41 Page 30 describes the extent of the plantations.Given the extent of the plantations, between 30% and 40% of the areas are measured in a three-year cycle in order to confirm the accuracy of recorded volume changes.It is impracticable to determine with reasonable accuracy agricultural output as contemplated by IAS 41 for plantations.IAS 41 is more suited to conventional annual or bi-annual crops, whereas plantations in southern Africa grow over a period of 8 to 18 years per rotation (in the Northern Hemisphere this period is considerably longer).Page 30 quotes an approximate quantity of 6 million tonnes per annum.As mentioned in the response in “a” above, the plantations are managed on a rotational basis.By implication, the respective volume increases of softwood and hardwood are, over the combined rotation period, negated by depletions for the group’s own production or sales. We believe, the information contained on page 30, in conjunction with the section on critical accounting policies on page 79, adequately describes how the volume changes (as quantified on page F-52) and thus we respectfully believe that further disclosure ofhow the volume changes is not necessary. In future filings the relevant information on page 30 will be included within the financial (F-pages) section of Form 20F. c.Disclosure of accounting policy IAS 41 requires plantations to be carried at fair value, less estimated point-of-sale costs (paragraph 12).In basic terms, this means the determined volume multiplied by the market price at the reporting date.Silviculture costs are those costs incurred to replenish (or establish) and maintain plantations, and include costs associated with land preparation, planting, weeding, clearing, pruning and pest control.Silviculture costs are included within cost of sales as per Note 4.1 on page F-46.Neither interest nor taxes are considered in the determination of plantation values and costs.Our plantations are valued at fair value in terms of IAS 41, and not on specific actual costs. d.Accounting for fellings Timber that is felled is reclassified from plantations to raw material inventory as per note 2.2.14 on the bottom of page F-24. Page 10 of 40 The relative cost of the felled timber used internally in the group’s pulp and paper operations is charged to cost of sales when it is consumed in this manufacturing process. The timber is then reclassified from raw material inventory to cost of sales as “Raw materials, energy and other direct input costs” as per note 4.1. When felled timber is sold to an external party, it is initially reclassified from raw material inventory to finished goods inventory. The sale of the timber is recorded when the timber is received by the third party buyer and the related cost of the timber is charged to cost of sales. In this case the timber is reclassified from finished goods inventory to cost of sales as “raw materials, energy and other direct input costs” as per note 4.1. Thus, the carrying amount of the timber that is sold externally and not consumed in the manufacture of pulp and paper,is recognised as part of cost of sales as per note 2.2.21 on page F-28. Comment No. 10 SEC Staff Comments Note 2.2.15 –Property, Plant and Equipment, page F-25 10. We note your disclosures here and in Note 10 and have the following comments: • We read that property, plant and equipment represent both tangible items and intangible items that are integrated with tangible items.Please explain to us the intangible items to which you are referring, and consider clarifying this matter for your readers. • We note that IAS 16 requires certain disclosures for each “class” of property, plant and equipment. We further note that the classes you present in your disclosure of useful lives on page F-25 differ from the classes that you present in Note 10. Given that property, plant and equipment comprises over half of your total assets, please tell us what consideration you gave to providing the information in Note 10 using the same classes as are disclosed in Note 2.2.15, as we believe this more detailed information is useful to your readers. Company’s Response to Comment 10 a.Intangible assets The intangible items, to which we refer, are computer software that is specific to the machine in question and cannot be transferred from that machine to any other machine.This computer software is therefore regarded as integral to the machine and cannot be separated out from the machine and as such is included in the cost of the machinery. Page 11 of 40 In order to clarify this for our readers, we will prospectively remove all references to tangible and intangible items from property, plant and equipment.Set out below is the proposed revised wording: “Property, plant and equipment represents all items integral to those assets that are held-for-use in the production or supply of goods or services.” b.Class of property, plant and equipment The vehicles, furniture and equipment form an insignificant portion of total plant and equipment and are not separately disclosed in the group’s internal management reporting.Our pulp and paper machines are the major component of the plant and equipment. Additional classes of assets are provided in note 2.2.15, on accounting policies, as the depreciation periods are substantially different.Meaningful disclosure on property, plant and equipment is provided in Note 10 because significant classes by value are separately disclosed. Management does not focus on vehicles, furniture and equipment, as they are not considered material; therefore they are not disclosed separately in Note 10. Comment No. 11 SEC Staff Comments Note 2.2.19 - Taxation, page F-27 11. We note your disclosures here and in Notes 6 and 12 and have the following comments: • Please tell us what consideration you gave to paragraph 81(d) of lAS 12. In this regard, it appears from your disclosures in Note 6 that your tax rates may have changed. Please consider clarifying this matter to your readers. • Please tell us what consideration you gave to paragraph 81(g)(i) of lAS 12. In this regard, your current presentation of deferred tax assets on page F-53 appears to aggregate both recognized and unrecognized amounts for each type of deferred tax asset. You present a subtotal of these aggregated recognized and unrecognized amounts, and you deduct the total amount of your unrecognized deferred tax assets to calculate the total deferred tax asset recognized on your balance sheet. It is unclear to us that this presentation discloses the amount recognized in the balance sheet for each typeof deferred tax asset. • Please tell us what consideration you gave to paragraph 81(i) of lAS 12. Page 12 of 40 Company’s Response to Comment 11 a.Paragraph 81(d) of IAS 12 Our effective tax rate reflects the tax benefits from reduced tax rates in the Netherlands (2006: US$1 million; 2005: US$4 million) and South Africa (2006: nil; 2005: US$9 million). The corporate tax rate in the Netherlands was reduced from 34.5% in 2004 to 31.5% in 2005 and 29.6% in 2006. The corporate tax rate in South Africa was reduced from 30% in 2004 to 29% in 2005. We considered the rate change of US$1 million in the current year to be immaterial and therefore did not provide the additional information required by paragraph 81(d) of IAS 12. Prospectively, we will enhance our disclosure in future filings by providing, where material, more detail of the countries in which rate changes occurred as well as the extent of such changes. b.Paragraph 81(g)(i) of IAS 12 We respectfully do not believe it is practical to allocate the unrecognized deferred tax assets to each type of deferred tax asset. In arriving at a consolidated deferred tax number, the net deferred tax position of each tax entity is reviewed at balance sheet date. To the extent that the net position results in an asset, the recoverability of such asset is determined. To the extent that a net deferred tax asset is not recoverable in a particular tax entity, such amount is unrecognized. We are, therefore, not in a position to be able to split each type of deferred tax asset into a recognized and unrecognized balance. c.Paragraph 81(i) of IAS 12 On November 9, 2006, the directors declared a dividend (number 83) of 30 US cents per share (US$68 million) to be paid to shareholders on January 8, 2007 (refer to note 8 ‘Dividends’). The estimated Secondary Tax on Companies (“STC”) charge on this dividend at a rate of 12.5% was US$9 million (refer to footnote 1 on page F-48 as well as the STC section on page 120 for an explanation of how STC operates and the applicable rates). We believe that the disclosures in footnote 1 to note 6 ‘Tax Benefit’ on page F-48 together with note8 ‘Dividends’ on page F-49 are sufficient to provide information on the income tax consequences of dividends declared before the financial statements were authorized for issue as required by paragraph 81(i) of IAS 12. We propose to enhance our disclosure in future filings, by disclosing the future liability for STC arising from any dividend declaration that is made before the financial statements are authorized for issue. Page 13 of 40 Comment No. 12 SEC Staff Comments Note 2.4 - Potential Impact of Future Changes in Accounting Policies, page F-34 12. In your discussion of IFRIC 8 on page F-35, we read that you do not expect the adoption of this statement to have a material impact on your financial position. Please tell us if you expect this statement to have a material impact on your results, and consider clarifying this, if applicable, in future filings. Similarly, in your discussion of IFRIC 10 on page F-35, we read that you do not expect this interpretation to have a material impact on your results. Please tell us if you expect this statement to have a material impact on your financial condition, and consider clarifying this, if applicable, in future filings. Company’s Response to Comment 12 a.IFRIC 8, Scope of IFRS 2 We have considered the impact of IFRIC 8, Scope of IFRS 2 and have determined that it will not have an impact on the reported group results.This is effective for fiscal 2007 and will be disclosed as having no impact on the reported results in our 2007 Form 20-F. We will clarify this in future filings. b.IFRIC 10 We have reviewed all our treatment of impairment losses raised during interim periods under IFRIC 10 and have not reversed any impairment losses on goodwill raised during interim periods. Therefore, we do not expect that this statement will have a material impact on the group’s financial condition and we will clarify this in future filings. Comment No. 13 SEC Staff Comments Note 2.5 - Adoption of IFRS During the Year, page F-36 13. We note your discussion of the adoption of lAS 39 on page F-39, including your discussion of securitized receivables that were off-balance-sheet under SA GAAP but are recognized on your balance sheet under IFRS. We also note your discussion of securitized receivables and sales of receivables in Notes 14, 17 and 21. Please provide us with a detailed explanation of your accounting for these securitizations and sales under both IFRS and US GAAP. Your response should include an explanation of why some but not all securitizations are consolidated in your financial statements under lAS 39 and an explanation of any differences between your accounting under IFRS and US GAAP, including where such differences, if any, are presented in Note 35. Also tell us what consideration you gave to the disclosure requirements of SFAS 140. Page 14 of 40 Company’s Response to Comment 13 We have four securitization programs in the group: a) Three securitization programs which are reported as borrowing facilities secured by trade receivables under IFRS are considered as on-balance (refer to page F-65 under secured loans - State Street Bank).Additional explanations of these facilities are contained in note 21 on page F-68; b) One securitization program covering trade receivables which is reported off-balance under IFRS (detail of this facility with Rand Merchant Bank is disclosed in note 17 on page F-60). On-balance facilities under IFRS (a) The underlying trade receivables are reported on-balance and the net proceeds from the securitization of these trade receivables are reported as a borrowing facility under liabilities.Interest paid on the borrowing facility is reported in the income statement under finance costs. When we switched from SA GAAP to IFRS a reversal of the accrual for the discount value relating to these facilities was carried out.When treated as off-balance sheet, we had to provide for the full discount value (interest paid in arrears plus the future discount provision). However under US GAAP these securitization facilities are considered as off-balance sheet transactions and only the continued involvement remains on the balance sheet. Therefore a US GAAP adjustment was required (refer to reconciling item “m” in note 35 onF-109).This represents the provision of the full discount value which was reversed under IFRS as described above. Although the assets are legally transferred to State Street Bank, Sappi still assumes the credit risk, the foreign exchange and interest rate risks.Under IFRS it must be reported on-balance as Sappi still assumes the major part of the risks and rewards. Under US GAAP as the full legal ownership rights have been transferred to State Street Bank and as the receivables are isolated from the seller, even in the case of bankruptcy, it is appropriate to derecognize the sold receivables. Page 15 of 40 The accounting guidance upon which we relied is: · IFRS Paragraphs: 18, 20-23, 30 of IAS 39 (revised 2003) Implementation guidance: AG36, AG39, AG40, AG42, AG43, AG44. · US GAAP FAS 94;EITF Topic D-14;FIN 46 (R);SFAS 125/140 Off-balance facility under IFRS (b) The facility with Rand Merchant Bank is reported under IFRS as off-balance sheet because the trade receivables are legally transferred and Sappi does not assume the risks and rewards of the securitized trade receivables.Only the remaining continued involvement is reported on-balance sheet.The discount paid upfront is reported under sundry expenses. For this facility there is no difference in accounting treatment between IFRS and US GAAP. We do not believe the additional disclosure requirements as required in terms of SFAS 140 would be material and have therefore not disclosed them. Comment No. 14 SEC Staff Comments 14. We note your presentation of the effect of IFRS adoption on your balance sheet on page F-42. Please explain to us why the balances for goodwill and intangible assets and other non-current assets as presented here for September 2005 under previous SA GAAP differ from the balances for these accounts as published in your 2005 Form20-F. Also, explain to us why the balances for foreign currency translation reserve and retained earnings as presented here for September 2005 under IFRS differ from the balances for these accounts on the face of your balance sheet on page F-4. Company’s Response to Comment 14 The difference between the goodwill and intangible assets and other non-current assets per the 2005 Form 20-F and the 2005 figures as presented under previous SA GAAP in the 2006 Form 20-F on page F-42 is due to a non-material reclassification of license fees of US$2m which was disclosed under other non-current assets in 2005. These were reallocated to goodwill and intangible assets in the 2006 Form 20-F for the 2005 figures as presented under previous SA GAAP. Page 16 of 40 The foreign currency translation reserve “FCTR” and retained earnings as presented on page F-4 are correct. There was a clerical error on page F-42 as the FCTR and retained earnings should have taken into account an adjustment between reserves of US$54 million which reduced the reserve to zero upon adoption of IFRS, as explained in the footnote at the bottom on page F-62. Comment No. 15 SEC Staff Comments Note 3 - Segment Information, page F-44 15. We note that your measure of segmental result is operating profit or loss. Since it appears that you can calculate gross profit for each of your business segments, please tell us what consideration you gave to disclosing gross profit or gross margin on sales in this footnote and analyzing changes in gross margin on sales as part of your MD&A analysis of results of operations. In this regard, we note that you analyze consolidated cost of sales in MD&A, but we believe that analyzing your gross margin on sales on a segmental basis would better allow your readers to view the company through the eyes of management. Please refer to our Release 33-8350 and to Section 2B of our Outline of International Reporting and Disclosure Issues, both of which are available on our website at www.sec.gov. Also refer to paragraphs 53 and 54 of lAS 14. Company’s Response to Comment 15 Paragraphs 53 and 54 of IAS 14 encourage companies to disclose some other measure of segment profitability, in addition to segment result.Management does not focus on the gross profit line internally within the group, but rather focuses on operating income which has been disclosed in the segment information under “segment result” which has been footnoted as operating profit.As the disclosure of gross profit for each of the business segments is not a disclosure requirement and gross profit is not a key metric of profitability used by management, we do not believe it is necessary or useful to include the information in Note 3 – Segment Information. On pages 56 to 61 (part of Item 5, analysis of results of operations), sales and operating expenses are analyzed on a consolidated and business segment basis. We believe that this analysis is sufficient to promote understanding of the changes in gross margin on sales on a segmental basis. In our opinion this analysis satisfies the principal objectives of MD&A as set out in Release 33-8350 and Section 2B of the Outline of International Reporting and Disclosure Issues. Page 17 of 40 Comment No. 16 SEC Staff Comments Note 7 - Earnings per Share, page F~49 16. We read that EPS is based on your profit or loss for the year divided by the weighted average number of shares in issue during the year. Please confirm to us that your weighted average number of shares in issue has the same meaning as your weighted average number of shares outstanding as calculated under lAS 33, or explain this matter to us in more detail. In this regard, based on your disclosure in Note 18 that treasury stock is considered to be part of your issued stock, we assume that the number of shares issued and the number of shares considered outstanding for purposes of IAS 33 would differ. Company’s Response to Comment 16 We confirm that the EPS is based on the weighted average number of shares in issue and has the same meaning as weighted average shares outstanding as defined by IAS 33. We confirmthat the number of shares in issue has been reduced by the treasury shares in the determination of the number of shares outstanding and therefore the two would not differ. Comment No. 17 SEC Staff Comments 17. We note your discussion of certain share options granted that were not included in your calculation of diluted EPS because such options were anti-dilutive for the periods presented. Please tell us what consideration you gave to quantifying the underlying number of shares represented by these anti-dilutive options, either here or in Note 35. Refer to paragraph 70(c) of IAS 33 and paragraph 40(c) of SFAS 128. Company’s Response to Comment 17 We take note of the Staff comments on diluted EPS. We will correct the disclosure of the number of shares represented by anti-dilutive options not included in the calculation of EPS in all future filings. Page 18 of 40 Comment No. 18 SEC Staff Comments 18. Please explain to us how you determined that certain share options and performance shares under the Sappi Limited Share Trust were dilutive in 2006 and should be included in your tabular calculation of diluted EPS. In this regard, we note that you incurred a net loss for the period. Company’s Response to Comment 18 We take note of the Staff comments on diluted EPS.Due to the losses incurred over the past two years all share options are anti-dilutive.There should have been no dilutive share options in fiscal 2006.The basic EPS and diluted EPS, however, remain the same as the number of anti-dilutive shares disclosed was 1.7 million and impacted the Loss per Share by zero cents. We will correct the disclosure of diluted shares in all future filings. Comment No. 19 SEC Staff Comments Note 11 —
